Exhibit 10.51

 

FIFTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this __ day of November, 2013, by and between SILICON VALLEY BANK
(“Bank”) and LOCATION BASED TECHNOLOGIES, INC., a Nevada corporation
(“Borrower”).

 

Recitals

 

A.     Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of January 5, 2011 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”). Bank
has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

B.     Borrower has requested that Bank amend the Loan Agreement as more fully
set forth herein.

 

C.     Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

 

2.     Amendments to Loan Agreement.

 

2.1     Section 2.1.2 (Non Formula Line).

 

(i)     Acknowledgment of Indebtedness. Borrower hereby acknowledges and agrees
that as of the date hereof, the outstanding principal balance under the Non
Formula Line is One Million Dollars ($1,000,000), excluding all accrued and
unpaid interest, fees and Bank Expenses and that such sum is due and owing
without offset or defense.

(ii)     Term Out. Notwithstanding anything set forth to the contrary in Section
2.1.2 of the Loan Agreement, Borrower and Bank agree that (a) the Non Formula
Line is hereby converted into a term loan and (b) there shall be no further
availability to borrow under the Non Formula Line.

(iii)     Repayment. Notwithstanding anything set forth to the contrary in
Section 2.1.2(b) of the Loan Agreement, Borrower shall repay the Non Formula
Line as follows: (a) commencing on December 1, 2013 and continuing on the first
(1st) day of each month through April 1, 2014, five (5) payments of accrued
interest only, and (b) commencing on May 1, 2014 and continuing on the first
(1st) day of each month through the Non Formula Line Maturity Date, twenty-four
(24) equal installments of principal each in amount which would fully amortize
the Non Formula Line over the repayment period, plus monthly payments of accrued
interest (the “Non Formula Line Payment”). Borrower’s final Non Formula Line
Payment, due on the Non Formula Line Maturity Date, shall include all
outstanding principal and accrued and unpaid interest under the Non Formula
Line.

 

 
 

--------------------------------------------------------------------------------

 

2.2     Section 13 (Definitions). The following definition set forth in Section
13.1 is amended in its entirety and replaced with the following:

“Non Formula Line Maturity Date” is April 1, 2016.

3.     Limitation of Amendments.

 

3.1     The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

3.3     In addition to those Events of Default specifically enumerated in the
Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle the Bank to exercise all rights and remedies provided to the Bank under
the terms of any of the other Loan Documents as a result of the occurrence of
the same.

4.     Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3     The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 
2

--------------------------------------------------------------------------------

 

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

4.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.     Effectiveness. This Amendment shall be deemed effective as of October 5,
2013 upon (a) the due execution and delivery to Bank of this Amendment by each
party hereto, (b) Bank’s receipt of the Reaffirmation and Second Amendment to
Unconditional Guaranty substantially in the form attached hereto as Schedule 1,
duly executed and delivered by Guarantor, (c) Borrower’s payment of a non
refundable amendment fee in an amount equal to Five Thousand Dollars ($5,000),
and (d) payment of Bank’s legal fees and expenses in connection with the
negotiation and preparation of this Amendment.

 

[Signature page follows.]

 

 
3

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

         

SILICON VALLEY BANK

   

 

   

By:                                                                                                     

   

Name:                                                                                                

   

Title:                                                                                                  

               

BORROWER

         

LOCATION BASED TECHNOLOGIES, INC.

   

 

   

By:                                                                                                     

   

Name:                                                                                                

   

Title:                                                                                                  

         

 

 
[Signature Page to Fifth Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

Schedule 1

 

[See attached]

 

 

 

 

Schedule 1 Page 1